NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RICHARD HESS, MEREDITH HESS AND )
LUCRE, INC.,                    )
                                )
           Appellants,          )
v.                              )                    Case No. 2D19-864
                                )
JOHN PATRICK AND TED PATRICK,   )
                                )
           Appellees.           )
                                )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Joseph D. Stewart of Joseph D. Stewart,
P.A., Naples, for Appellants.

Robert P. Henderson of The Law Office of
Robert P. Henderson, Fort Myers, for
Appellants.

Robert L. Donald of Law Office of Robert L.
Donald, Fort Myers, for Appellee, John T.
Patrick.

Gordon R. Duncan of Duncan &
Associates, Fort Myers for Appellee, John
T. Patrick.

James Thomas Smoot, III of J. Tom Smoot,
III, P.A. for Appellee, Ted Patrick.
PER CURIAM.

           Affirmed.



KHOUZAM, C.J., and BLACK, and LUCAS, JJ., Concur.




                                    -2-